COFFEY, Circuit Judge,
dissenting.
The majority holds that the First Amendment forbids the State of Indiana from applying its prohibition on public nudity to nude dancing since “Indiana’s attempt to ban nude dancing in pursuit of its [interest *1105in public morality] is a forbidden interference and restraint because it seeks to withdraw this non-obscene and protected communication from the realm of public discourse.” Majority Opinion at 1088. The majority reaches this result in spite of the fact that the plaintiff dancers made a clear and unambiguous statement that they were not attempting to convey either “a larger political or ideological statement” and furthermore the district court made a specific finding that the dancers' conduct was “not expressive activity.” Further, as the majority admits, a state may “regulate expressive conduct for reasons unrelated to the suppression of speech,” Majority Opinion at 1088, and “may establish reasonable time, place and manner restrictions on protected expression.” Id. The Indiana public nudity statute’s application to the plaintiffs’ nude dancing, like its application to any other form of public nudity, implements the state’s interest in public morality, a legitimate and praiseworthy goal unrelated to speech and constitutes a valid regulation of the manner of any speech that allegedly inheres in the plaintiffs’ nude dancing. I dissent.
Through the analytical vehicle of the “living constitution,” the judiciary has all too frequently permitted the favored “rights” of particular individuals and groups to override a legislative majority’s expression of the common good. Our society has evolved from one espousing strict moral standards to a rather uninhibited one. Under the flag of social and sexual individual freedom, advocates of such causes as the sexual revolution have utilized the judicial system to implement their Freudian vision of a society delivered from the legacy of repressed sexuality. Alleged First Amendment rights to the production and dissemination of sexually oriented tapes and books as well as substantive due process rights in the area of abortion, one of the most politically divisive questions of our time, are a few of the currently recognized “constitutional” rights that would have proven very difficult to obtain through the popularly elected legislative branch. These developments certainly have led to the progressive disruption of the basic moral tenets that have held our communities together for centuries. Unsuccessful efforts at judicial expansion of constitutional rights, such as the failed attempt to erect a constitutional right to homosexual sodomy in Bowers v. Hardwick, 478 U.S. 186, 106 S.Ct. 2841, 92 L.Ed.2d 140 (1986), testify to the persistent attempts to make use of the judiciary and the device of a “living constitution” to create a moral structure at odds with our Judaeo-Chris-tian heritage. Indeed, an observer can discern from Justice Blackmun’s dissent in Hardwick an attempt to develop a theoretical constitutional right “independently to define one’s identity” 1 that would have, in essence, forbidden legislative action on any moral issue that could loosely be characterized as “victimless” (involving no clearly established damage to persons other than those who engaged in the activity). As the Supreme Court properly observed in rejecting this type of expansive jurisprudence in its majority opinion in Bowers: “The Court is most vulnerable and comes nearest to illegitimacy when it deals with judge-made constitutional law having little or no cognizable roots in the language or design of the Constitution.” 478 U.S. at 194, 106 S.Ct. at 2846. Obviously, the framers of the Constitution and of the post-Civil War constitutional amendments never contemplated the type of “living” interpretation this document has received, including the present attempted recognition of constitutional protection for nude dancing. These individuals, who came from eras in which persons were fully clothed in public, certainly never contemplated, much less even dreamed, that the Constitution might someday be utilized as an instrument to promote nude dancing. What they had in mind when they left England for this country was the protection of religious exercise, freedom of press and debate, not the expansion of a so-called “living constitution” to create a climate of moral permissiveness.
*1106I am not one of those who believes that it is the role of the federal courts, through the creation of a “living constitution,” to, in effect, establish a secular moral view that contributes to the piece-by-piece dismantling of our historic Judaeo-Christian principles and heritage. Expansive constitutional interpretation, centering upon the issue of expression in a case where the plaintiffs have disavowed any intention to communicate a “larger political or ideological statement” must not become a tool for a federal court to substitute the moral views of a more vocal minority for those of the majority of the people of the State of Indiana acting through their democratically elected representatives. If at all possible, the courts should give effect to the will of the people, even when it means upholding laws that express moral viewpoints that reflect a conception of the common good that may not be shared by segments of a vocal, so-called intellectual minority. This fact was most emphatically recognized in Chief Justice Rehnquist’s opinion in Webster v. Reproductive Health Services, — U.S. —, 109 S.Ct. 3040, 3058, 106 L.Ed.2d 410 (1989), where the Supreme Court considered the legitimacy of state legislation pertinent to abortion, one of the significant issues of our day:
“The dissent ... accuses us, inter alia, of cowardice and illegitimacy in dealing with ‘the most politically divisive domestic legal issue of our time.’ There is no doubt that our holding today will allow some governmental regulation of abortion that would have been prohibited under the language of cases such as Colautti v. Franklin, 439 U.S. 379, 99 S.Ct. 675, 58 L.Ed.2d 596 (1979), and Akron v. Akron Center for Reproductive Health, Inc., supra [462 U.S. 416, 103 S.Ct. 2481, 76 L.Ed.2d 687 (1983) ]. But the goal of constitutional adjudication is surely not to remove inexorably ‘politically divisive’ issues from the ambit of the legislative process, whereby the people through their elected representatives deal with matters of concern to them. The goal of constitutional adjudication is to hold true the balance between that which the Constitution puts beyond the reach of the democratic process and that which it does not. We think we have done that today. The dissent’s suggestion that legislative bodies, in a Nation where more than half of our population is women, will treat our decision today as an invitation to enact abortion regulation reminiscent of the dark ages not only misreads our views but does scant justice to those who serve in such bodies and the people who elect them.”
(Citations omitted).
I agree with the description of the judiciary’s proper role expressed in Chief Justice Rehnquist’s opinion. In the context of nude dancing, no less than in the contexts of abortion and other important questions of present concern, we are required to permit the people of each state to establish, through their democratically elected representatives, the moral climate in which they choose to live and raise their children. A state might well prefer a lifestyle that tolerates and perhaps even welcomes public nudity such as the likes of Las Vegas, San Francisco and others. So be it. People who seek this lifestyle are free to live in areas that cater to this moral climate. But many states, such as the State of Indiana, obviously wish a more wholesome lifestyle. If it so chooses, that state, through its duly elected representatives, should be entitled to create a cultural, ethical and moral environment above that which panders to the basest sexual appetites of human beings. Their right to select this type of environment should not be infringed upon, just as we would not infringe upon the right of other states to choose a more permissive environment. Community standards are a recognized part of the determination of whether dance is considered obscene and unprotected under the First Amendment. See Miller v. California, 413 U.S. 15, 24, 93 S.Ct. 2607, 2614, 37 L.Ed.2d 419 (1973) (“The guidelines for the trier of fact must be: (a) whether ‘the average person, applying contemporary community standards’ would find that the work, taken as a whole, appeals to the prurient interest_”). They would seem no less relevant to the issue of the legitimacy of restrictions on *1107conduct unrelated to speech (i.e., nudity). Accordingly, it is important that we recognize that states and local communities through their legislative bodies are responsible for the establishment of moral standards that reflect their conception of the common good. It is not our role to elevate the interests of a few individuals, thereby stifling the will of the majority. For example, in Ward v. Rock Against Racism, — U.S. —, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989), the Court recognized the need to balance the interests of park users desiring highly amplified sound and park users who did not, rather than simply elevating the constitutional interests of the few over those of the majority, stating: “The City enjoys a substantial interest in ensuring the ability of its citizens to enjoy whatever benefits the city parks may offer, from amplified music to silent meditation.” Ward, 109 S.Ct. at 2757. Similarly, in upholding the strong interest of the majority of the people of Ohio in eradicating child pornography, the Supreme Court held that: “Given the gravity of the State’s interests in this context, we find that Ohio may constitutionally proscribe the possession and viewing of child pornography,” Osborne v. Ohio, — U.S. —, —, 110 S.Ct. 1691, 1697, 109 L.Ed.2d 98 (1990), and noted that this action was distinguishable from its earlier decision in Stanley v. Georgia, 394 U.S. 557, 89 S.Ct. 1243, 22 L.Ed.2d 542 (1969), that recognized a right to privately possess adult, rather than child, pornography and obscene materials because Stanley itself recognized that “ ‘compelling reasons may exist for overriding the right of the individual to possess [certain statutorily prohibited] materials.’ ” Osborne, — U.S. at —, 110 S.Ct. at 1695 (quoting Stanley, 394 U.S. at 568 n. 11, 89 S.Ct. at 1249 n. II).2
It is self-evident that Indiana’s public nudity statute is motivated by that state’s legitimate concern for public morality. Both the majority opinion and Judge Pos-ner’s concurrence complain of the absence of legislative history accompanying the passage of the statute. See Majority Opinion at 1088 (“Regrettably, Indiana does not record the legislative history of its statutes”); Posner concurrence at 1100 (“Asked at argument to explain the concern behind the statute — a pertinent question because there is no legislative histo-ry_”). But resort to legislative history to determine a legislature’s intent in enacting a statute is unnecessary when the intent is clear from the statute’s terms. As we recently stated in Trustees of Iron Workers Local 473, Pension Trust v. Allied Products Corp., 872 F.2d 208, 213 (7th Cir.1989):
“The resort to legislative history was unnecessary ... because the statute is clear and unambiguous. See Blum v. Stenson, 465 U.S. 886, 896, 104 S.Ct. 1541, 1547, 79 L.Ed.2d 891 (1984) (where ‘resolution of a question of federal law turns on a statute and the intention of Congress, we look first to the statutory language and then to the legislative history if the statutory language is unclear’). ... [T]he clear language should be the guide to congressional intent. Discarding the plain language of a statute in favor of committee reports or other legislative history ignores the realities of the legislative process. The crafting of specific language often reflects legislative compromise reached after hard fought battles over the means to reach even common goals. Courts should only reluctantly turn to legislative history for fear of upsetting the delicate balance reflected in a finally worded piece of legislation. In this case ‘the plain language’ of the statute ‘is the best evidence of its meaning. ’ Meredith [v. Bowen, 833 F.2d 650, 654 (7th Cir.1987) ].”
(Citations and footnote omitted, emphasis added).
*1108The fact that public morality underlies Indiana’s enactment of a public nudity statute is abundantly clear from the very language of the statute. For thousands of years people in Western cultures have consistently worn clothing in public, even from the time Adam and Eve wore the first fig leaves or loin cloths. It should not come as a shock that the sincerely held, traditional moral beliefs of the people of Indiana, would result in the enactment of a statutory requirement providing that at least a minimal amount of clothing be worn in public. Indeed, no fewer than 37 states have similar laws that prohibit indecent or lewd exposure of particular body parts.
Not only is the interest in public morality the self-evident basis for Indiana’s public nudity statute, it is also an interest the Supreme Court has recognized as a legitimate justification for state regulation of conduct. For example, in Bowers v. Hardwick, 478 U.S. 186, 196, 106 S.Ct. 2841, 2846, 92 L.Ed.2d 140 (1986), the Supreme Court rejected the notion that traditional interests in public morality were insufficient to justify a state’s prohibition of homosexual sodomy. The Court observed:
“[RJespondent asserts that there must be a rational basis for the law [against sodomy] and that there is none in this case other than the presumed belief of a majority of the electorate in Georgia that homosexual sodomy is immoral and unacceptable. This is said to be an inadequate rationale to support the law. The law, however, is constantly based on notions of morality, and if all laws representing essentially moral choices are to be invalidated under the Due Process Clause, the courts will be very busy indeed. Even respondent makes no such claim, but insists that majority sentiments about the morality of homosexuality should be declared inadequate. We do not agree, and are unpersuaded that the sodomy laws of some 25 states should be invalidated on this basis.”
Bowers, 478 U.S. at 196, 106 S.Ct. at 2846 (footnote omitted, emphasis added). Similarly, Chief Justice Burger, in his concurrence in Bowers emphasized the legitimacy of traditional moral concepts as a basis for state regulation:
“[T]he proscriptions against sodomy have very ‘ancient roots.’ Decisions of individuals relating to homosexual conduct have been subject to state intervention throughout the history of Western civilization. Condemnation of those practices is firmly rooted in Judaeo-Christian moral and ethical standards- To hold that the act of homosexual sodomy is somehow protected as a fundamental right would be to cast aside millenia of moral teaching.

This is essentially not a question of personal ‘preferences’ but rather of the legislative authority of the State. I find nothing in the Constitution depriving a State of the power to enact the statute challenged here.”

Bowers, 478 U.S. at 196, 197, 106 S.Ct. at 2846, 2847 (Burger, C.J., concurring) (emphasis added).3
As well as improperly failing to recognize the legitimacy of Indiana’s interest in public morality, the discussions of the state interest in “public morality” found in both the majority opinion and Judge Posner’s concurrence demonstrate an inappropriately limited conception of this legitimate state interest. In belittling Indiana’s interest in “public morality” Judge Posner states: “Many of us do not admire busybodies who want to bring the force of law down on the heads of adults whose harmless private pleasures the busybodies find revolting.” Posner concurrence at 1100. Judge Posner’s statement merely reflects differences in moral values among the population. Conduct that a more vocal minority considers to be the work of “busybod*1109ies” reflects the implementation of the less vocal majority’s deeply held concerns and should be respected. Personally, I do not mind being labeled a “busybody” or a “prude” as I write to uphold the moral ethics, ideals and principles of the majority of the people of the State of Indiana speaking through their legislative representatives. In writing along these lines, I would add that neither others nor myself are paternalistic or wish to force our moral beliefs on society. We merely recognize the right of the people, and in this instance the populace, of the State of Indiana to implement their beliefs and conceptions of proper moral principles through their legislature. This right I believe must be respected.
Furthermore, when a state bars public nudity, including nude dancing, on the basis of its concern for public morality, it does not act as a “busybody.” Rather, it acts to eliminate the real harm that can result from permitting public nude dancing. The interest in public morality that Indiana relied upon to enact its public nudity statute is based on the simple truth that nudity, while appropriate and beautiful in some contexts may also prove deeply offensive and harmful in other contexts. An artist oftentimes finds it necessary in his or her profession to make use of a nude model, and nudity in that case is free from indecent connotations. Certainly, any form of nudity whose purpose and manifestation is the arousal of sexual fantasies among groups or in public lacks any qualification for social acceptance. Public nudity clearly breaks down the acceptable social norms that have evolved from our Judaeo-Chris-tian foundation. Most importantly, a real consequence of nude dancing is the loss of human dignity for the female performer and sometimes even those who observe the performance. Traditional values and morals, as are expressed in Indiana’s prohibitions of public nudity, far from being instruments of puritanical repression, are means for establishing complete and healthy integration of the human personality and thus preserve the dignity of each and every individual, the primary requirement for wholesome social interaction.
The clearest way in which nude dancing harms the performers, the audience and society in general is through the degradation of women that results from their treatment solely as objects for lustful male sexual passions and appetites. When a woman is stripped of her clothing in the presence of a throng of observing males, we undeniably underscore the notion that a woman exists solely for the sexual satisfaction of a controlling group of males. In American Booksellers Ass’n, Inc. v. Hudnut, 771 F.2d 323, 328-29 (7th Cir.1985), aff'd 475 U.S. 1001, 106 S.Ct. 1172, 89 L.Ed.2d 291 (1986), we noted the legitimacy of a city’s concerns for the dignified treatment and respect for the female gender that motivated its adoption of anti-pornography legislation:
“Indianapolis justifies the ordinance on the ground that pornography affects thoughts. Men who see women depicted as subordinate are more likely to treat them so. Pornography is an aspect of dominance. It does not persuade people so much as change them. It works by socializing, by establishing the expected and the permissible. In this view pornography is not an idea; pornography is the injury.
There is much to this perspective. Beliefs are also facts. People often act in accordance with the images and patterns they find around them. People raised in a religion tend to accept the tenets of that religion, often without independent examination. People taught from birth that black people are fit only for slavery rarely rebelled against that creed; beliefs coupled with the self-interest of the masters established a social structure that inflicted great harm while enduring for centuries. Words and images act at the level of the subconscious before they persuade at the level of the conscious. Even the truth has little chance unless a statement fits within the framework of beliefs that may never have been subject to rational study.
Therefore, we accept the premises of this legislation. Depictions of subordination tend to perpetuate subordination. *1110The subordinate status of women in turn leads to affront and lower pay at work, insult and injury at home, battery and rape on the streets. In the language of the legislature, ‘[pjornography is central in creating and maintaining sex as a basis of discrimination. Pornography is a systematic practice of exploitation and subordination based on sex which differentially harms women. The bigotry and contempt it produces, with' the acts of aggression it fosters, harm women’s opportunities for equality and rights [of all kinds].’ Ind.Code § 16-l(a)(2).”
(Footnotes omitted). Although we invalidated the Indianapolis legislation involved in Hudnut on the basis of viewpoint discrimination, 771 F.2d at 325, there was a clear recognition that the government’s concern for the degrading effects pornography has upon women was a legitimate and proper basis for legislative action. This recognition was corroborated in the Final Report of the Attorney General’s Commission on Pornography:
“An enormous amount of the most sexually explicit material available, as well as much of the material that is somewhat less sexually explicit, is material that we would characterize as ‘degrading,’ the term we use to encompass the undeniably linked characteristics of degradation, domination, subordination, and humiliation. The degradation we refer to is degradation of people, most often women, and here we are referring to material that, although not violent, depicts people, usually women, as existing solely for the sexual satisfaction of others, usually men, or that depicts people, usually women, in decidedly subordinate roles in their sexual relations with others, or that depicts people engaged in sexual practices that would to most people be considered humiliating. Indeed, forms of degradation represent the largely predominant proportion of commercially available pornography.”4
In the related area of child pornography, the Supreme Court has recently observed that: “ ‘The legislative judgment, as well as the judgment found in the relevant literature, is that the use of children as subjects of pornographic materials is harmful to the physiological, emotional, and mental health of the child. That judgment, we think, easily passes muster under the First Amendment.’ ” Osborne v. Ohio, — U.S. —, —, 110 S.Ct. 1691, 1695, 109 L.Ed.2d 98 (1990) (quoting New York v. Ferber, 458 U.S. 747, 758, 102 S.Ct. 3348, 3355, 73 L.Ed.2d 1113 (1982) (footnote omitted)). In light of the harm nude dancing causes to the female gender, including the psychological damage to performers that is so frequently a byproduct, I see no reason why the will of the people, expressed in the legislative branch, should not be permitted to prohibit this activity and overcome an alleged First Amendment right that is based on a foundation of quicksand.
In my view the state’s interest in protecting the welfare of its populace, including but not limited to the female entertainers, through a ban on nude dancing is both analogous to and more significant than the state’s interest in animal welfare (prevention of the “torture and killing of animals”) that Judge Posner would hold sufficient for the government to ban the allegedly expressive activity of bullfighting. Judge Posner notes that:
*1111“In calling bullfighting ‘expressive/ I may seem to be implying, despite my disclaimer, that bullfighting must be protected by the First Amendment from regulation or suppression; for does not the amendment protect freedom of expression? I repeat that I do not believe that the First Amendment protects bullfighting. But I insist that bullfighting is an expressive activity. To deny this would be to play the unedifying semantic game called persuasive definition. Bullfighting is forbidden not because it is not expressive, but because in American society its harmful consequences are thought to outweigh its expressive value.”
Posner concurrence at 1097 (emphasis in original). In the same way, I believe that the degradation of women involved in nude dancing constitutes a “harmful consequence” of this activity that “outweighfs] its expressive value” and would allow the state in its legislative wisdom to act “to destroy a market for the exploitative use of” 5 women.
Not only does nude dancing in and of itself degrade women, its elimination is particularly important because of its close association with a more devastating example of sexual exploitation of women, prostitution. The link between nude dancing, prostitution and other sexual crimes is well established. It is common knowledge that prostitution is a likely result in a situation where live performers sexually stimulate an audience and there often exists the probability of audience access to these performers for the performance of sexual activities. As Judge Posner notes: “The association between erotic dancing and prostitution goes back to Roman times [and] bump-and-grind dancing is said to have originated in the bordellos of the Wild West_” Posner concurrence at 1101. We need go no further than our own cases to discover that nude dancing and prostitution are partners coupled not only logically and historically but also in empirical, present-day reality. We can properly take judicial notice that in no fewer than three of our decisions in the past two years prostitution operations have been based in nude dancing establishments. See United States v. Marren, 890 F.2d 924, 926 (7th Cir.1989) (“Michael’s Magic Touch served alcoholic beverages and entertained patrons with nude female dancers who, when not performing on stage, solicited the club’s patrons to engage in sexual activities in rooms located above the club”); United States v. Doerr, 886 F.2d 944, 949 (7th Cir.1989) (“The prostitution activities ... were concentrated in three businesses that were nude dancing establishments .... ”); United States v. Muskovsky, 863 F.2d 1319, 1322 (7th Cir.1988) (Prostitution operation based in nude dancing establishment where customers were enticed to purchase “very expensive drinks ... in exchange for sexual favors”). See also 1 J. Weinstein and M. Berger, Weinstein’s Evidence, ¶ 200[03] and 200[04] (Setting forth requirements for taking judicial notice of “legislative facts”). Furthermore, in California v. LaRue, 409 U.S. 109, 111, 93 S.Ct. 390, 393, 34 L.Ed.2d 342 (1972), now Chief Justice Rehnquist described the prostitution and other sexual activities accompanying nude dancing that motivated a ban on nude dancing in California:
“Customers were found engaging in oral copulation with women entertainers; customers engaged in public masturbation; and customers placed rolled currency either directly into the vagina of a female entertainer, or on the bar in order that she might pick it up herself. Numerous other forms of contact between the mouths of male customers and the vaginal areas of female performers were reported to have occurred.
Prostitution occurred in and around such licensed premises, and involved some of the female dancers. Indecent exposure to young girls, attempted rape, rape itself, and assaults on police officers took place on or immediately adjacent to such premises.”6
*1112Thus, I agree with the observations of Justice Scalia that businesses, such as those that exhibit public nudity, are engaged in “ ‘the sordid business of pandering,’ ” FW/PBS, Inc. v. City of Dallas, — U.S. —, 110 S.Ct. 596, 622, 107 L.Ed.2d 603 (1990) (Scalia, J., dissenting) (quoting Ginzburg v. United States, 383 U.S. 463, 467, 86 S.Ct. 942, 945, 16 L.Ed.2d 31 (1966)), and that “[t]he Constitution does not require a State or municipality to permit a business that intentionally specializes in, and holds itself forth to the public as specializing in, ... live human nudity.” Id. Although Judge Posner does not believe that the Indiana statute follows this approach, even he notes that:
“The incremental expression associated with the movement from practical nudity to statutory nudity may well be slight, and the association of nude barroom dancing with prostitution may be a good enough reason for outlawing that increment to tip the balance in favor of a rule prohibiting nude dancing in bars but not in theaters, where the performers do not mingle with the customers.”
Posner concurrence at 1101. In any event, it is quite clear, even in the concurring judge’s opinion, that a limitation on public nudity, applicable to nude dancing, could serve a legitimate and proper interest in public morality through its suppression of prostitution.
Nude dancing can also raise danger for innocent persons, particularly women, who often find themselves victimized by those who have witnessed such performances. Certainly there is a powerful state interest in preventing sexual assault. Nude dancing, through its excitation of male sexual passions, might very logically result in a sexual assault. The Attorney General’s Commission on Pornography specifically noted a relationship between exposure to exhibitions or material that degraded women and rape and other forms of unwanted sexual aggression:
“[0]n the basis of all the evidence we have considered, from all sources, and on the basis of our own insights and experiences, we believe we are justified in drawing the following conclusion: Over a large enough sample a population that believes that many women like to be raped, that believes that sexual violence or sexual coercion is often desired or appropriate, and that believes that sex offenders are less responsible for their acts, will commit more acts of sexual violence or sexual coercion than would a population holding these beliefs to a lesser extent.
We should make clear what we have concluded here. We are not saying that everyone exposed to material of this type has his attitude about sexual violence changed. We are saying only that the evidence supports the conclusion that substantial exposure to degrading material increases the likelihood for an individual and the incidence over a large population that these attitudinal changes will occur. And we are not saying that everyone with these attitudes will commit an act of sexual violence or sexual coercion. We are saying that such attitudes will increase the likelihood for an individual and the incidence for a population that acts of sexual violence, sexual coercion, or unwanted sexual aggression will occur. Thus, we conclude that substantial exposure to material of this type bears some causal relationship to the level of sexual violence, sexual coercion, or unwanted sexual aggression in the population so exposed.”
Attorney General’s Commission on Pornography, U.S. Department of Justice, Final Report 333-34 (1986).
Although rape and other unwanted sexual attentions are the most direct manner in which uninvolved women may find themselves harmed from exhibitions of nude dancing, the vicious and deprecating attitudes toward women that are developed as *1113a result of nude dancing have the effect of perpetuating many forms of improper discrimination against women. As the Attorney General’s Commission on Pornography noted:
“We need mention as well that our focus on these more violent or more coercive forms of actual subordination of women should not diminish what we take to be a necessarily incorporated conclusion: Substantial exposure to materials of this type bears some causal relationship to the incidents of various non-violent forms of discrimination against or subordination of women in our society. To the extent that these materials create or reinforce the view that women’s function is disproportionately to satisfy the sexual needs of men, then the material will have pervasive effects on the treatment of women in society far beyond the incidence of identifiable acts of rape or other sexual violence_ [W]e feel confident in concluding that the view of women as available for sexual domination is one cause of that discrimination, and we feel confident as well in concluding that degrading material bears a causal relationship to the view that women ought to subordinate their own desires and beings to the sexual satisfaction of men.”
Attorney General’s Commission on Pornography, U.S. Department of Justice, Final Report 334 (1986).
While public nudity, including nude dancing, offends public morality in each of the ways previously enumerated, it also can result in other significant harm to public morality. In addition to spawning sexually related crime, nude dancing establishments are frequently magnets for crime in general. The Attorney General’s Commission on Pornography has noted:
“For many people the harms caused by pornography relate in part to the effects on communities and neighborhoods of the establishments in which such materials are commonly sold. Whether it be a peep show, an ‘adults only’ pornographic theater, or a so-called ‘adult bookstore,’ there seems widespread agreement that virtually all such establishments are largely detrimental to the neighborhoods in which they are located.... [S]uch establishments are likely to exist in close proximity to areas in which prostitution exists, and in close proximity to establishments such as bars featuring live sexually oriented entertainment. As a result, most people would consider such establishments environmentally detrimental, and there is some evidence indicating correlation between crime rates and the particular neighborhoods in which such establishments exist.”
Attorney General’s Commission on Pornography, U.S. Department of Justice, Final Report 385-86 (1986). Indeed, the Supreme Court has explicitly permitted zoning regulations impinging upon adult-oriented establishments because of this type of undesirable effect upon the neighborhoods in which they exist, holding that such an “ordinance represents a valid governmental response to the ‘admittedly serious problems’ created by adult theaters.” City of Renton v. Playtime Theaters, Inc., 475 U.S. 41, 54, 106 S.Ct. 925, 932, 89 L.Ed.2d 29 (1986). Furthermore, in an era where sexually transmitted diseases such as Acquired Immunity Deficiency Syndrome (AIDS) are prevalent, it would seem apparent that nude dancing establishments, and their common side effects of prostitution and other sexually related crimes, would offend public morality and public health through their effect upon the incidence of fatal and near fatal sexually transmitted disease.
In his concurrence Judge Posner essentially argues that Indiana cannot rely upon the broad conception of public morality that I have just considered, because it failed to verbalize all of these interests in its briefs and oral arguments in the current litigation. I disagree. As we have just developed, a state’s interest in public morality is a many faceted interest designed to protect the citizenry from the psychological and physical harm that can result from public nudity, including nude dancing. As we have also developed, a legislature’s intent to rely upon this multi-faceted interest is obvious in the very passage of a statute *1114barring public nudity. In particular, the relationship between nude dancing and prostitution is so common knowledge that it is unnecessary for the legislature to specifically mention this concern and the alleged lack of legislative history is hardly worthy of comment. There is no doubt that Indiana’s attorneys would have little problem in spelling out the state’s interest in public morality in greater detail before this court, a situation we frequently overlook under the guise of judicial economy. This same comment might very well be made concerning many advocates who appear before us. However, I am unconvinced that their failure to explain in minute detail every aspect of the broad concern for public morality that legitimately motivates a ban on public nudity, applicable to nude dancing, should require a holding that Indiana did not, in fact, rely upon such a broad conception of public morality. These concerns should be self-evident to an educated man or woman unless we are intent on creating a red herring. In this regard, I would note that the insistence upon detailed legislative expression of every reason for Indiana’s public nudity statute is distinctly at odds with the use of the concept of a “living constitution” that clearly departs from the intention of the Founding Fathers. Certainly the Founders lived in a society where people generally remained fully clothed in public and would have never even dreamed that the constitutional right to freedom of expression included a freedom to dance unclothed in public. Yet, while there is a clear willingness to utilize the concept of a “living constitution” to permit any form of arguably expressive conduct to obtain First Amendment protection, there is a contrasting outright reluctance to give the same latitude to the interpretation of the legislature’s interest in public morality. Because it is so obvious that clothing is normally required in a modern society, a state must not be required to undergo the time-wasting effort of explaining each and every self-evident reason why it is desirable to have the populace wear clothing in order for it to implement its interest in public morality through a prohibition on public nudity applicable to nude dancing.
I respectfully disagree with the majority’s reply that the State’s interest in public morality is insufficient to permit the application of the public nudity statute to the plaintiffs’ nude dancing because the State’s advancement of its interest in public morality “must operate within the proscriptions of the First Amendment,” Majority Opinion at 1088, and “Indiana’s attempt to ban nude dancing in pursuit of [this] interest is a forbidden interference and restraint because it seeks to withdraw this non-obscene and protected communication from the realm of public discourse.” Id. (Footnote omitted).
We are concerned with an Indiana public nudity statute that has been declared valid on its face. State v. Baysinger, 272 Ind. 236, 397 N.E.2d 580 (1979), appeal dismissed for want of a substantial federal question, 446 U.S. 931, 100 S.Ct. 2146, 64 L.Ed.2d 783 (1980). In a previous opinion we recognized the Baysinger holding as authoritative for purposes of this litigation. Glen Theatre, Inc. v. Pearson, 802 F.2d 287, 288-90 (7th Cir.1986). Thus, this is an “as applied” challenge where we are concerned only with the statute’s application to the plaintiffs’ activities. Therefore, we must “limit our analysis of the constitutionality of the [statute] to the concrete case before us,” Members of the City Council v. Taxpayers for Vincent, 466 U.S. 789, 803, 104 S.Ct. 2118, 2127, 80 L.Ed.2d 772 (1984), and' speculation concerning whether or not the state might enforce this statute if the routines were “choreographed as part of a graduate Ph.D. thesis,” Majority Opinion at 1086,7 if the nudity was in a “movie,” Posner concurrence at 1104, or in “belly dancing,” Id., is simply irrelevant. I also am at a loss to understand the rele-*1115vanee in these proceedings of Judge Pos-ner’s complaints that a statute violates the Constitution when it impermissibly discriminates against “a particular form of erotic but not obscene nude performance.” Pos-ner concurrence at 1103. While all of these concerns might have been relevant to the earlier facial challenges to the public nudity statute, at this juncture of the litigation when we consider a challenge to the application of the statute to the conduct of these dancers we are concerned only with the statute’s actual enforcement history. It is great to engage in academic speculation and theorizing about hypothetically possible applications of the public nudity statute that might or might not improperly restrict protected expression, but such speculation is inappropriate at this juncture of the litigation. Where, as here, the only concrete example of enforcement of the statute contained in the record involves the conduct of the plaintiffs, we are limited solely to consideration of whether their activities are constitutionally protected from the prohibition of public nudity contained in Indiana’s facially valid statute. See Vincent, 466 U.S. at 803, 104 S.Ct. at 2127.8
I agree with Judge Easterbrook’s dissent in Section I wherein he considers how the application of Indiana’s public nudity law to the nude dancing present in this ease constitutes a permissible regulation of allegedly expressive conduct for reasons unrelated to speech and properly concludes that “laws against public nudity apply even if someone wishes to use nudity as an input into an expressive performance.” Easter-brook dissent at 1123. As explained hereafter, I also am convinced that Indiana’s public nudity statute, which implements Indiana’s legitimate interest in public morality, is a valid regulation of the dancer’s conduct and of the manner of expression allegedly inherent in this activity.9
Indiana’s public nudity statute is a restriction on the manner in which persons appear in public in the State of Indiana, applicable in public parks, streets and buildings, whether or not the involved individuals are engaged in allegedly expressive activity. The statute is similar to an indecent exposure prohibition and its very language makes clear that it is neither aimed toward nor limited to nude dancing, but rather prohibits nude dancing among other forms of indecent exposure such as “mooning,” topless sunbathing, bottomless poetry recitation and any other activity, expressive or non-expressive, that results in public nudity. As even Judge Posner observes in his concurrence:
“The [public nudity] statute does not ban striptease dancing; it bans only striptease dancing that ends in nudity, which is so narrowly defined that a woman wearing only tiny ‘pasties’ and a G-string is considered clothed. So perhaps it is merely the manner of the striptease that is being regulated, and regulations of the time, place, and manner of expressive activity are treated more leniently than outright bans.”
Posner concurrence at 1101 (emphasis in original). The Supreme Court has made clear that
“even in a public forum the government may impose reasonable restrictions on the time, place, or manner of protected speech, provided the restrictions ‘are jus*1116tified without reference to the content of the regulated speech, that they are narrowly tailored to serve a significant governmental interest, and that they leave open ample alternative channels for communication of the information.’ ”
Ward v. Rock Against Racism, — U.S. —, 109 S.Ct. 2746, 2753, 105 L.Ed.2d 661 (1989) (quoting Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 3069, 82 L.Ed.2d 221 (1984) (emphasis added)).
In applying the legal test applicable to a time, place or manner regulation, we begin with the question of whether the State’s application of its public nudity statute to the plaintiffs is content neutral. The Supreme Court has stated:
“The principal inquiry in determining content neutrality, in speech cases generally and in time, place, or manner cases in particular, is whether the government has adopted a regulation of speech because of disagreement with the message it conveys. The government’s purpose is the controlling consideration. A regulation that serves purposes unrelated to the content of expression is deemed neutral, even if it has an incidental effect on some speakers or messages but not others. Government regulation of expressive activity is content-neutral so long as it is ‘justified without reference to the content of the regulated speech.’ Community for Creative Non-Violence, supra, 468 U.S. at 293, 104 S.Ct. at 3069 (emphasis added).”
Ward, 109 S.Ct. at 2754 (citations omitted).
The majority asserts that Indiana’s application of its public nudity statute in furtherance of its goal of promoting public morality is not content neutral because: “In meeting this intended goal [public morality], the statute directly restricts activity in the context of this case precisely because it expresses a particular message contrary to the legislature’s prescribed vision.” Majority Opinion at 1088, n. 7. The majority’s statement is factually inaccurate because not one of the plaintiffs has ever asserted that her conduct was intended to convey any message, much less a message in opposition to the State of Indiana’s vision of public morality. Section II-A of Judge Easterbrook’s dissent effectively demonstrates that the district court determined that one dancer’s true purpose was not to express any idea but “to try to get customers to like her so that they will buy more drinks later,” while one other dancer featured an act with “no choreography,” and was paid based upon “the number of drinks purchased.” Easterbrook dissent at 1123. As the counsel for one of the dancers stated at oral argument, and as Judge Easter-brook notes in his dissent:
“[Tjhere is not a larger political or ideological statement being made. I do not contend for a second that this is true_ I do not contend that there is some idea being expressed. We have said that in keeping with the language of the United States Supreme Court in Schad, that entertainment as well as political and ideological speech enjoys First Amendment protection. That’s all we have ever said. ”
Easterbrook dissent at 1123 (emphasis added). Indeed, the questionable nature of any constitutional protection for any form of nude dancing was emphasized in the Sixth Circuit’s recent opinion in Wal-Juice Bar, Inc. v. Elliott, 899 F.2d 1502 (6th Cir.1990), where the court observed that “the outright ban of nude dancing permitted under [City of Newport v. Iacobucci, 479 U.S. 92, 107 S.Ct. 383, 93 L.Ed.2d 334 (1986) (per curiam) ] and [New York State Liquor Authority v. Bellanca, 452 U.S. 714, 101 S.Ct. 2599, 69 L.Ed.2d 357 (1981) (per curiam) ]10 rather plainly indicates that nude dancing is not a fundamental right entitled to heightened scrutiny under the due process clause.” Wal-Juice Bar, 899 F.2d at 1507. This is a view that contrasts with that of the majority herein. The district court found that the dancers’ conduct was “not expressive activity,” and as I understand the law, we are bound to *1117sustain district court findings of fact unless clearly erroneous. Federal Rule of Civil Procedure 52(a). “If the district court’s account of the evidence is plausible in light of the record viewed in its entirety, the court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently.” Anderson v. City of Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511-12, 84 L.Ed.2d 518 (1985). Similarly, “[w]hen there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id. at 574, 105 S.Ct. at 1512. Thus, in light of the plaintiffs’ counsel’s clear statement that they were not communicating “a larger political or ideological statement,” and the trial court’s finding that the dancers’ conduct “was not expressive activity,” I am at a loss to understand how the majority can elect to come under the ever expanding umbrella of the “living constitution,” cast aside the “clearly erroneous” standard of review, reach the conclusion that the plaintiffs sought to convey a message that opposed Indiana’s concept of public morality and create another new and glorious First Amendment protection.
In the final analysis, however, it does not matter whether or not the plaintiffs sought to convey a message of opposition to Indiana’s concepts of public morality. Indiana’s public nudity statute is intended solely to ensure that neither expressive nor non-expressive conduct violates public morality, an interest wholly unrelated to the suppression of speech. The State of Indiana does not seek to muzzle the message of disagreement with its moral vision. The plaintiffs remain free to express opinions or to perform dance movements that would reflect their opposition to Indiana’s vision of public morality. All Indiana requires is that in expressing any message they desire to convey, the plaintiffs abide by a requirement of wearing a minimal amount of clothing and covering that must be obeyed by both those who express opinions favoring and those who express opinions opposing the State’s interest in public morality.11 The Supreme Court has recently decided that the First Amendment does not compel an exemption from generally applicable criminal laws (drug laws) that incidentally affect the exercise of a liberty (free exercise of religion) protected under the First Amendment. Employment Division, Oregon Department of Human Resources v. Smith, — U.S. —, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990). As the Court noted, its “decisions have consistently held that the right of free exercise does not relieve an individual of the obligation to comply with a ‘valid and neutral law of general applicability on the ground that the law proscribes (or prescribes) conduct that his religion prescribes (or proscribes).’ ” Smith, — U.S. at —, 110 S.Ct. at 1599 (quoting United States v. Lee, 455 U.S. 252, 263 n. 3, 102 S.Ct. 1051, 1058 n. 3, 71 L.Ed.2d 127 (1982) (Stevens, J., concurring in judgment)). I am at a loss to be able to comprehend how the First Amendment provides a dancer’s alleged exercise of a First Amendment right any greater freedom from generally applicable criminal laws than is enjoyed by an individual attempting to practice a First Amendment right to free exercise of religion. “ ‘ “It rarely has been suggested that the constitutional freedom for speech and press extends its immunity to speech or writing used as an integral part of conduct in violation of a valid criminal statute.” ’ ” Osborne v. Ohio, — U.S. —, —, 110 S.Ct. 1691, 1695, 109 L.Ed.2d 98 (1990) (quoting New York v. *1118Ferber, 458 U.S. 747, 761-62, 102 S.Ct. 3348, 3356-57, 73 L.Ed.2d 1113 (1982) that quoted, in turn, Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 498, 69 S.Ct. 684, 688, 93 L.Ed. 834 (1949)). Although Indiana’s public nudity regulation may have “an incidental effect” upon persons who attempt to incorporate nudity into expressive conduct, an effect not felt by others who fail to incorporate nudity into their expression, this “incidental effect” is clearly justified by Indiana’s proper and admirable concern for the promotion of public morality in contrast to the State of Wisconsin.12 This is a legitimate interest unrelated to the suppression of speech.
If the majority’s view of the legal theory of content neutrality was controlling law a state could never regulate the time, place or manner of speech to further an interest unrelated to the suppression of speech because any attempt to enforce such a restriction would constitute the suppression of a “particular message contrary to the legislature’s prescribed vision.” This becomes especially clear when the majority’s interpretation of content neutrality is applied to the facts of two recent cases in which the Supreme Court upheld governmental time, place or manner regulations. When the majority’s interpretation of content neutrality is applied to the facts in Ward v. Rock Against Racism, — U.S. —, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989), a case where the Court held that the government’s interest in a quiet park justified governmental restrictions on the volume of music performed in the park, the government’s interest would be considered directly related to the suppression of speech because the musicians’ loud music would express a message reflecting their opposition to this governmental interest. Similarly, when the majority’s view of content neutrality is applied to Frisby v. Schultz, 487 U.S. 474, 108 S.Ct. 2495, 101 L.Ed.2d 420 (1988), a case where the Court held that the government’s interest in residential privacy justified a ban of targeted residential picketing, the government’s interest would again be considered directly related to the suppression of speech because the picketers’ expressive activity in the residential neighborhood expresses a message reflecting their opposition to this governmental interest. The Supreme Court’s validation of the restrictions in both cases underscores the fallacious nature of the majority’s interpretation of the concept of content neutrality.
Indiana’s public nudity statute also “leave[s] open ample alternative channels of communication.” Ward, 109 S.Ct. at 2753. The plaintiffs must only remain attired in the barest minimum of clothing during their dances, a requirement that hardly impedes the communication of the themes “of eroticism and sensuality”13 that the majority believes are found in the plaintiffs’ conduct. Complete nudity is not indispensable to the plaintiffs’ supposed message of “eroticism and sensuality,” because there are myriad ways in which plaintiffs could communicate their erotic and sensual theme while clad in the minimal attire the State of Indiana requires under its public nudity statute. Indeed, strippers wearing proper coverings have long conveyed the alleged message of “eroticism and sensuality,” that the majority has divined in the plaintiffs’ conduct. Thus, “ample alternative channels” remain for the communication of any message the plaintiffs arguably wish to convey, although I would again point out that the *1119plaintiffs have clearly stated that they have no intention of conveying or expressing any political or ideological message.
It remains necessary to determine whether Indiana’s application of its public nudity statute to the plaintiffs’ conduct is “narrowly tailored to serve a significant governmental interest.” Community for Creative Non-Violence, 468 U.S. at 293, 104 S.Ct. at 3069. In Frisby v. Schultz, 487 U.S. 474, 485-86, 108 S.Ct. 2495, 2502-03, 101 L.Ed.2d 420 (1988), the Supreme Court made clear that this constitutional requirement does not turn upon whether a statute “bans” or merely “regulates” particular expressive activity:
“A statute is narrowly tailored if it targets and eliminates no more than the exact source of the 'evil’ it seeks to remedy. City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 808-810, 104 S.Ct. 2118, 2130-2132, 80 L.Ed.2d 772 (1984). A complete ban can be narrowly tailored, but only if each activity within the proscription’s scope is an appropriately targeted evil. For example, in Taxpayers for Vincent we upheld an ordinance that banned all signs on public property because the interest supporting the regulation, an esthetic interest in avoiding visual clutter and blight, rendered each sign an evil. Complete prohibition was necessary because ‘the substantive evil — visual blight— [was] not merely a possible by-product of the activity, but [was] created by the medium of expression itself.’ Id. at 810, 104 S.Ct. at 2131.”
Whether Indiana’s public nudity statute is viewed as an “attempt to ban nude dancing,” Majority Opinion at 1088, or a mere attempt to regulate the nudity found in this alleged particular expressive activity,14 the controlling question remains whether “each activity within the proscription’s scope is an appropriately targeted evil.” Frisby, 487 U.S. at 485, 108 S.Ct. at 2502. In Frisby the Supreme Court concluded that
“the ‘evil’ of targeted residential picketing, ‘the very presence of an unwelcome visitor at the home,’ Carey [v. Brown, 447 U.S. 455, 478, 100 S.Ct. 2286, 2299, 65 L.Ed.2d 263 (1980)] (Rehnquist, J., dissenting), is ‘created by the medium of expression itself.’ See Taxpayers for Vincent, 466 U.S. at 810, 104 S.Ct. at 2131. Accordingly, the Brookfield ordinance’s complete ban of that particular medium of expression is narrowly tailored.”
Frisby, 487 U.S. at 487-88, 108 S.Ct. at 2504. Similarly, in our case the relevant substantive evil, the damage to public morality resulting from the violation of Indiana’s well drafted statute barring public nudity, is not “merely a possible byproduct” of the plaintiffs nude dancing, but is “created by the medium of expression [nude dancing] itself.” See Taxpayers for Vincent, 466 U.S. at 810, 104 S.Ct. at 2131. Thus, in applying its public nudity statute to proscribe the plaintiffs’ public nudity the State has “targeted] and eliminatefd] no more than the exact source of the ‘evil’ it [sought] to remedy,” Frisby, 487 U.S. at 485, 108 S.Ct. at 2502, and has thus regulated in a manner “narrowly tailored to serve a significant governmental interest.” Community for Creative Non-Violence, 468 U.S. at 293, 104 S.Ct. at 3069.
The application of the Indiana public nudity statute to the plaintiffs’ nude dancing activities, as well as to numerous other nude activities, is nothing more than a permissible regulation of the manner of any expression that is arguably contained in this conduct. Expression is hardly impeded where the plaintiffs have stated emphatically that they were not conveying a “larger political or ideological statement” and were merely attempting to entice customers to purchase drinks. “[N]ude dancing is not a fundamental right entitled to heightened scrutiny_” Wal-Juice Bar, 899 F.2d at 1507. Under no stretch of the imagination can the United States Constitution be considered to require an exemption to be carved from this statute to permit dancers in bars to flout the same prohibitions on public nudity that bind all others within the State of Indiana. I dissent and join Judge Manion’s dissent as well as Sec*1120tions I and III of Judge Easterbrook’s dissent.

. Bowers, 478 U.S. at 205, 106 S.Ct. at 2851 (Blackmun, J., dissenting), quoting Roberts v. United States Jaycees, 468 U.S. 609, 619, 104 S.Ct. 3244, 3250, 82 L.Ed.2d 462 (1984).


. In Osborne the Court believed this measure was necessary "because much of the child pornography market has been driven underground; as a result, it is difficult, if not impossible, to solve the child pornography problem by only attacking production and distribution.” — U.S. at-, 110 S.Ct. at 1695. The Court also noted that "[i]t is ... surely reasonable for the State to conclude that it will decrease the production of child pornography if it penalizes those who possess and view the product, thereby decreasing demand.” Id.


. Hardwick severely undercuts the persuasive authority of the Eleventh Circuit’s decision in Krueger v. City of Pensacola, 759 F.2d 851, 855-56 (11th Cir.1985), cited in Judge Posner’s concurrence. See Posner concurrence at 1104. Krueger predated Hardwick, was decided by the same court of appeals whose judgment was reversed in Hardwick, and its rationale that traditional moral concepts cannot provide a legitimate basis for state legislation is certainly inconsistent with the respect for such concepts the Supreme Court expressed in Hardwick.


. Attorney General’s Commission on Pornography, U.S. Department of Justice, Final Report 331-32 (1986) (emphasis added). The Attorney General’s Commission went on to note that:
"Although the category of the degrading is one that has only recently been isolated in some research, in the literature generally, and in public discussion of the issue, it is not a small category. If anything, it constitutes somewhere between the predominant and the overwhelming proportion of what is currently standard fare heterosexual pornography, and is a significant theme in a broader range of materials not commonly taken to be sexually explicit enough to be pornographic. But as with sexually violent materials, the extent of the effect of these degrading materials may not turn substantially on the amount of sexual explicitness once a threshold of undeniable sexual content is surpassed. The category therefore includes a great deal of what would not be considered to be pornographic, and includes a great deal of what would now be held to be legally obscene, but includes much more than that.”
Id. at 334-35.


. Osborne v. Ohio, — U.S. —, —, 110 S.Ct. 1691, 1695, 109 L.Ed.2d 98 (1990).


. In addition, the prostitution activity that so often accompanies nude dancing most assuredly provides a basis for the infiltration of organized *1112crime into a community. For example, the Attorney General’s Commission on Pornography noted: "Michael Joseph Glitta, one of the two major pornography distributors in Chicago, and a lieutenant in the Accardo organized crime family, controlled a ‘strip joint' where numerous persons have been arrested for prostitution-related offenses.” Attorney General’s Commission on Pornography, U.S. Department of Justice, Final Report 1059 (1986).


. Obviously if a dance was part of a graduate Ph.D. thesis, it would be accompanied by written argument (reasoning) explaining the ideas the dance conveyed, thus coming within the parameters of the First Amendment (expression). The expression involved in that situation contrasts sharply with our case where the dancers have, in my opinion, neither exhibited nor contended that their activities were intended to express any idea at all. See p. 1116, infra.


. Applying "as applied" analysis, it would appear arguable that J.R.'s Kitty Kat Lounge and the dancers who appear there have no constitutional claim because their conduct was constitutionally unprotected since they attempted to conduct their nude dancing in a state-licensed bar serving alcoholic beverages in which nude dancing could be completely banned under the twenty-first amendment. See City of Newport v. lacobucci, 479 U.S. 92, 95, 107 S.Ct. 383, 385, 93 L.Ed.2d 334 (1986) (per curiam) (State "regulatory authority [under the Twenty-First Amendment] includes the power to ban nude dancing as part of a liquor license control program"). It is unnecessary to consider this possibility, however, because the Indiana public nudity statute can legitimately ban the nude dancing of all of the plaintiffs.


. This result is not surprising in light of the Supreme Court’s recognition that the "standard of United States v. O’Brien, 391 U.S. 367, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968), for validating a regulation of expressive conduct, ... in the last analysis is little, if any, different from the standard applied to time, place, or manner restrictions.” Clark v. Community for Creative NonViolence, 468 U.S. 288, 298, 104 S.Ct. 3065; 3071, 82 L.Ed.2d 221 (1984).


. Both lacobucci and Bellanca were cases in which the Supreme Court recognized under the Twenty-First Amendment to the Constitution a broad state power to control nude dancing in establishments that served alcohol.


. In Clark v. Community for Creative Non-Violence, 468 U.S. 288, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984), the Supreme Court rejected a group of protesters’ position that a governmental camping ban violated the First Amendment because it interfered with the expression that the protesters contended was present in their overnight residence in a symbolic tent city. The Supreme Court observed: “That sleeping, like the symbolic tents themselves, may be expressive and part of the message delivered by the demonstration does not make the ban [on overnight camping] any less a limitation on the manner of demonstrating, for reasonable time, place, or manner regulations normally have the purpose and direct effect of limiting expression but are nevertheless valid.” Clark v. Community for Creative Non-Violence, 468 U.S. 288, 294, 104 S.Ct. 3065, 3069, 82 L.Ed.2d 221 (1984).


. As Judge Posner stated in Kucharek v. Hanaway, 902 F.2d 513, 520 (7th Cir.1990):
"No doubt it rather depreciates Wisconsin’s commitment to extirpating obscenity to create an exemption of this sort; for imagine the hue and cry if Wisconsin exempted officials and employees of schools and public libraries from criminal liability for prostitution or rape. But this is a state that got along for eight years with no obscenity statute at all: the American Denmark. There are degrees of perceived criminal gravity, and apparently in Wisconsin obscenity is of not much more than zero degree. But Wisconsin can make its own judgment about the seriousness of obscenity as a social problem responsive to criminal punishment without encountering problems under the equal protection clause, and it ill becomes pornographers to complain about the leniency of an obscenity statute.”


. Majority Opinion at 1086.


. See generally Posner concurrence at 1101.